DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 7 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contain new matter issues regarding the limitation “applied to a parameter space defined by the classifications of the plurality of network components”. In the specification on page 6 lines 19-23 describes “For each candidate SDN configuration 210 the characteristic classifications obtained based on the fuzzy classification schemes 208 provide a parameter space suitable for an optimization algorithm such as a simulated annealing algorithm”. What is in the specification is not the same as in claim 1. The specification does not mention the use of parameter space in regards to network components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(WO2018000240 herein after Wang), in view of Chitalia et al.(US20180287902 herein after Chitalia) further in view of Moravejosharich et al.(“A Fuzzy Logic Approach To Increase Quality of Service in Software Defined Networking” herein after Moravejosharich).

Regarding claim 1, 7, 8 Wang teaches a computer system comprising:
 a processor and memory storing computer program code (page 8 “a computer program product comprising computer readable instructions which, when executed by a processor perform all of the steps of the method of the first aspect, and a computer readable medium comprising such a computer program”) for optimizing a software defined network (SDN) for a network application (page 13 lines 1 -15 “As indicated above, the ability of the SDN controller to choose an optimal service chain to implement a given network service … to optimization of the deployment of VNFs over network infrastructure in a case where a set of one or more services is going to be implemented using this network”),
 the SDN including an SDN controller for configuring a plurality of network components to deliver a network service for the network application (page 13 lines 1 -15 “As indicated above, the ability of the SDN controller to choose an optimal service chain to implement a given network service … to optimization of the deployment of VNFs over network infrastructure in a case where a set of one or more services is going to be implemented using this network”),
defining a plurality of aggregate classifications of network components suitable for providing the network service (page 11 lines 11 -14 “Below metrics are described which evaluate the "fitness" of candidate configurations of deployed VNFs, noting that "fitness" denotes any convenient parameter that may be evaluated looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”)
 and selecting at least one configuration from the plurality of aggregate classifications to provide the network application based on an optimization function (Fig. 7 “Outputting the optimum VNF deployment configuration S113”, page 11 lines 3-14 “in general, different implementations will result in different overall costs, and so some implementations will in general be "better" than others from the point of view of their overall combined computing/communication cost … looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”).
Although, Wang teaches plurality of network components having a measurable metric for each of a plurality of characteristics of the network component relating to a performance (page 11 lines 11 -14 “Below metrics are described which evaluate the "fitness" of candidate configurations of deployed VNFs, noting that "fitness" denotes any convenient parameter that may be evaluated looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”).
Wang does not teach specifically each of the plurality of network components having a measurable metric for each of a plurality of characteristics of the network component relating to a performance of the network component, 
by: accessing, for each of the plurality of network components, a measure for each of the measurable metrics to classify the network component for a characteristic corresponding to the measurable metric according to a fuzzy logic classification scheme, such that each component of the plurality of network components is classified across each characteristic of the plurality of characteristics.
However, Chitalia teaches each of the plurality of network components having a measurable metric for each of a plurality of characteristics of the network component relating to a performance of the network component ([0055] “Policy controller 201 may also analyze internal processor metrics received from policy agents 205, and classify one or more virtual machines 148 based on the extent to which each virtual machine uses shared resources of servers 126 (e.g., classifications could be CPU-bound, cache-bound, memory-bound). Policy controller 201 may interact with orchestration engine 130 to cause orchestration engine 130 to adjust, based on the classifications of virtual machines 148 executing on servers 126, the deployment of one or more virtual machines 148 on servers 126”, [0056] “further configured to report information about whether the conditions of a rule are met”), 
by: accessing, for each of the plurality of network components, a measure for each of the measurable metrics ([0157] “For example, policy agent 205 may monitor metrics, including internal processor metrics for each of virtual machines 148 over a period of time. Policy agent 205 may, for each of virtual machines 148, determine patterns of usage of cache 245, memory bandwidth usage, instructions retired per second, and other metrics associated with the operation of each of virtual machines 148… Data manager 218 may store the information in usage metrics data store 216”) to classify the network component for a characteristic corresponding to the measurable metric ([0157] “Analytics engine 214 may, based on this analysis, characterize one or more of virtual machines 148 in terms of the shared resources each of virtual machines 148 tends to consume. For instance, analytics engine 214 may characterize one or more virtual machines 148 as CPU bound, memory bound, or cache bound”),
 such that each component of the plurality of network components is classified across each characteristic of the plurality of characteristics ([0157] “Analytics engine 214 may, based on this analysis, characterize one or more of virtual machines 148 in terms of the shared resources each of virtual machines 148 tends to consume. For instance, analytics engine 214 may characterize one or more virtual machines 148 as CPU bound, memory bound, or cache bound”);
applied to a parameter space defined by the classifications of the plurality of network components ([0156] “In the example above, parameters that can be set for the instance _ definition include InstanceCache AllocationMB , InstanceCacheAllocationPercentage , and Instance Cache AllocationEqualShare . Policy controller 201 and / or policy agent 205 may provide isolated cache lines to virtual machines 148 , to instances of virtual machines 148 , or to applications . Alternatively , or in addition , policy controller 201 and / or policy agent 205 may allocate shared portions of cache 245 based on a priority class of the instance , classification of the instance , or based on application workload”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings Chitalia. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of optimizing the system.

Chitalia does not teach according to a fuzzy logic classification scheme.
	However, Moravejosharich teaches according to a fuzzy logic classification scheme (Fig.2(a) “Proposed fuzzy logic control system”, page 70 col 2 lines 3-20 “The output parameter, however, 1s a path weight with a value on scale from {1 to 10 Figures 2b, 2c and 2d show the packet loss rate, link delay and path weight membership functions, respectively that include the converting input data into linguistic values which are viewed as labels of fuzzy sets. We have considered three fuzzy sets for our considered input parameters’ Low, Medium and High and five fuzzy sets for our considered output parameter. Very Light, Light, Medium, Heavy and Very Heavy. When an SDN controller collects)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Chitalia to incorporate the teachings of Moravejosharich. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service in the SDN.


Regarding claim 2, Wang teaches wherein at least one of the plurality of network components is a forwarding device (Fig. 1 ex. “13”, page 2 lines 4 – 10 “Figure 1 illustrates an example of a network architecture implementing mobile telecommunications, in which NFV is employed so that various network functions are implemented using software (virtual machines, applications) running on associated hardware. As illustrated in figure 1, base stations (BS) 1 can provide certain communications capabilities via software implementations of functions such as LTE virtual bases stations (vBS LTE) 5, 3G virtual base stations (vBS 3G) 7, 2G virtual base stations (vBS 2G) 9 and WiMax virtual base stations (vBS WiMax) 11 that run on hardware devices 13”).

Regarding claim 3, Wang, Chitalia and Moravejosharich does not teach wherein the performance of at least one of the plurality of network components includes a degree of contention for the network component.
However, Chitalia teaches wherein the performance of at least one of the plurality of network components includes a degree of contention for the network component ([0069] “Such metrics relating to resources shared inside a physical microprocessor may provide insights as to how virtual machines 148 (or processes within virtual machines 148) executing on each of servers 126 are contending for or otherwise using shared resources internal to the processors”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings Chitalia. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of optimizing the system.


Regarding claim 4, Wang and Chitalia does not teach further comprising generating an aggregate classification for each of the plurality of network components based on the classifications of the network component such that the optimization function is operable based on the aggregate classification.
	However, Moravejosharich teaches further comprising generating an aggregate classification for each of the plurality of network components based on the classifications of the network component such that the optimization function is operable based on the aggregate classification “(page 70 col 2 lines 3-20, We have considered three fuzzy sets for our considered input parameters’ Low, Medium and High and five fuzzy sets for our considered output parameter. Very Light, Light, Medium, Heavy and Very Heavy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Chitalia to incorporate the teachings of Moravejosharich. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service in the SDN.

Regarding claim 5, Wang teaches further comprising selected configuration via the SDN controller.
However, Wang does not teach deploying via the SDN controller.
Chitalia teaches deploying via the SDN controller ([0043] “SDN controller 132 manages the network and networking services such load balancing, security, and allocate resources from servers 126 to various applications via southbound API 133”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Chitalia. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service in the SDN.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Wang in view of Chitalia further in view of Moravejosharich as applied to claim 1, 2, 3-5, 7-8 above, and further in view of Barillaud (US 6578021 herein after Barillaud).

Regarding claim 6, Wang teaches wherein the accessing (page 11 lines 11 -14 “Below metrics are described which evaluate the "fitness" of candidate configurations of deployed VNFs, noting that "fitness" denotes any convenient parameter that may be evaluated looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”), the defining(page 11 lines 3-14 “in general, different implementations will result in different overall costs, and so some implementations will in general be "better" than others from the point of view of their overall combined computing/communication cost … looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”, page 3 lines 25 -30 “Thus different VNF deployments of a particular service chain will, in general, lead to different computation and communication costs for the service chain. Therefore, VNF scheduling/deployment and relevant algorithms are important considerations for NFV”) and selecting (Fig. 7 “Outputting the optimum VNF deployment configuration S113”, page 11 lines 3-14 “in general, different implementations will result in different overall costs, and so some implementations will in general be "better" than others from the point of view of their overall combined computing/communication cost … looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”). 
  Wang and Moravejosharich does not teach are performed repeatedly at one or more predetermined time intervals.  
However, Barillaud teaches are performed repeatedly at one or more predetermined time intervals (col 5 lines 40-45 “To be kept up-to-date, the automatic VLAN classification should be periodically repeated”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Moravejosharich to incorporate the teachings of Barillaud. One of ordinary skill in the art would have been motivated to make this modification in order to keep the network up to date.


Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.
Applicant’s Argument 1
Applicant remarks when Chitalia does not disclose classification of individual characteristics of each component, one of ordinary skill in the art would not be motivated to apply a fuzzy logic control system, such as that of Moravejosharich, to the classification disclosed by Chitalia.

Examiner’s Response 1
	Examiner respectfully disagrees. The combination of Wang in view of Chitalia and further in view of Moravejsharich teaches each of the plurality of network components having a measurable metric for each of a plurality of characteristics of the network component relating to a performance of the network component.
	More specifically Chitalia is relied upon to teach each of the plurality of network components having a measurable metric for each of a plurality of characteristics of the network component relating to a performance of the network component ([0055] “Policy controller 201 may also analyze internal processor metrics received from policy agents 205, and classify one or more virtual machines 148 based on the extent to which each virtual machine uses shared resources of servers 126 (e.g., classifications could be CPU-bound, cache-bound, memory-bound). Policy controller 201 may interact with orchestration engine 130 to cause orchestration engine 130 to adjust, based on the classifications of virtual machines 148 executing on servers 126, the deployment of oneor more virtual machines 148 on servers 126”, [0056] “further configured to report information about whether the conditions of a rule are met”).
	Furthermore Chitalia, teaches in [0157] “For example, policy agent 205 may monitor metrics, including internal processor metrics for each of virtual machines 148 over a period of time. Policy agent 205 may, for each of virtual machines 148, determine patterns of usage of cache 245, memory bandwidth usage, instructions retired per second, and other metrics associated with the operation of each of virtual machines 148… Data manager 218 may store the information in usage metrics data store 216”.

Applicant’s Argument 2
	Applicant remarks when presented with the disclosures of Wang and Chitalia, one of ordinary skill in the art would not be motivated to introduce a fuzzy logic classification scheme at least because a distinct method of evaluating fitness of candidate configurations of deployed VNFs is explicitly taught in Wang and a separate method of categorizing general resource usage is disclosed by Chitalia. Contrary to the Office Action's assertion that "One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service in the SDN," applying the fuzzy logic control system of Moravejosharich to the combination of Wang and Chitalia would be ineffectual.

Examiner’s Response 2
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Moravejosharich remarks about incorporating fuzzy logic with a SDN that would result in better fulfilling the QOS requirements on page 2 col 2 lines 7-11.


Applicant’s Argument 3
Applicant remarks none of Wang, Chitalia, nor Moravejosharich, whether considered alone or in combination as suggested by the Office Action, teach characteristic classifications obtained based on fuzzy classification schemes and as such a parameter space suitable for an optimization algorithm is not generated.

Examiner’s Argument 3
Examiner respectfully disagrees.In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Characteristic classifications obtained based on fuzzy classification schemes and as such a parameter space suitable for an optimization algorithm is not generated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 In claim 1 the limitation is “ configuration from the plurality of aggregate classifications to provide the network application based on an optimization function applied to a parameter space defined by the classifications of the plurality of network components”.
 The combination of Wang in view of Chitalia and further in view of Moravejsharich teaches configuration from the plurality of aggregate classifications to provide the network application based on an optimization function applied to a parameter space defined by the classifications of the plurality of network components.
Wang is relied upon to teach selecting at least one configuration from the plurality of aggregate classifications to provide the network application based on an optimization function (Fig. 7 “Outputting the optimum VNF deployment configuration S113”, page 11 lines 3-14 “in general, different implementations will result in different overall costs, and so some implementations will in general be "better" than others from the point of view of their overall combined computing/communication cost … looking at cost and/or utility of the candidate configurations and the optimum configuration is one having the highest value of the fitness function”).
Chitalia is relied upon to teach applied to a parameter space defined by the classifications of the plurality of network components ([0156] “In the example above, parameters that can be set for the instance _ definition include InstanceCache AllocationMB , InstanceCacheAllocationPercentage , and Instance Cache AllocationEqualShare . Policy controller 201 and / or policy agent 205 may provide isolated cache lines to virtual machines 148 , to instances of virtual machines 148 , or to applications . Alternatively , or in addition , policy controller 201 and / or policy agent 205 may allocate shared portions of cache 245 based on a priority class of the instance , classification of the instance , or based on application workload”).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.T.F./Examiner, Art Unit 2411       

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411